DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2020, has been entered.
 
3.	 Claims 1 and 12 have been amended. Claims 2-3, 6, 10-11, 13-14 and 17 have been cancelled. None of the Claims have been withdrawn from consideration or added as new. Therefore, Claims 1, 4-5, 7-9, 12, 15-16 and 18-20 are pending in this office action. 

4. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on July 27, 2020.

Claim Rejections - 35 USC § 103
5.	The rejection of Claims 1, 4-9, 12 and 15-20 under 35 U.S.C. 103 as being unpatentable over Hong et al. (WO 2013081245, see English equivalent, US 

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, 4-5, 7-9, 12, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 8,808,916 B2) in view of Pham et al. (US 2010/0075226 A1).
With regard to Claims 1 and 12, Kim et al. disclose a lithium secondary battery, serving as an electrochemical storage device comprising a modified positive electrode active material (column 3 lines 4-13), comprising: a positive electrode active material inner core, called a lithium composite metal oxide core (column 4, lines 24-37); a metal 
Pham et al. teaches an electrode (see e.g. [0011], lines 1 -2) for a rechargeable lithium-ion cell (see e.g. [0014], lines 1-5) including a current collector (see e.g. [0011], lines 1-3, and [0044], lines 4-5, serving as an electrode active material inner core) and applying to the current collector (see e.g. [0011], lines 1-3, and [0044], lines 4-5, serving as an electrode active material inner core) a coating that comprises a powdered material (see e.g. [0011], lines 3-10, and [0044], lines 2-5, where the list of powdered materials includes metal oxides) and a non-elastic binder comprising lithium polyacrylate (see e.g. [0011 ], lines 9-11, [0046], lines 1 -2, and [0047], lines 1-6). The coating comprising a metal oxide and lithium polyacrylate, a polymer, acts as a layer over the current collector, creating a layer containing lithium polyacrylate, a polymer layer. Thus, Pham et al. necessarily possesses the polymer of the polymer layer being lithium polyacrylate. Furthermore, Pham et al. teaches the use of lithium polysalts as 
With regard to Claims 4 and 15, Kim et al. disclose wherein a total content of the metal oxide layer ((0.1 parts by weight) column 11, lines 18-20) and the polymer layer ((0.2 parts by weight) column 11, lines 35-38) meets the claimed limitation of 0.1%~3% of a mass of the positive electrode active material inner core. 
With regard to Claims 5 and 16, Kim et al. disclose wherein a content of the metal oxide layer is 0.1 parts by weight (column 11, lines 18-20), which meets the claimed limitation of 0.04%~1.4% of the mass of the positive electrode active material inner core. 

With regard to Claims 8 and 19, Kim et al. disclose wherein a content of the conductive polymer layer is 0.2 parts by weight (column 11, lines 35-38), which meets the claimed limitation of 0.1%~0.2% of the mass of the positive electrode active material inner core. 
With regard to Claims 9 and 20, Kim et al. disclose wherein the positive electrode active material inner core is one or more selected from a group consisting of LiCoO2, Li(NixCoyMn1-x-y)O2, LiNiO2, LiMn2O4, LiNi0.5Mn1.5O4, where, 0<x<1, 0<y<1, 0<x+y<1 (column 4, lines 27-37).

Response to Arguments
9.	Applicant’s arguments, see pages 5-8, filed October 14, 2020, with respect to the rejection(s) of Hong et al. (WO 2013081245, see English equivalent, US 2016/0164078 Al, for citations) in view of Pham et al. (US 2010/0075226 A1), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al. (US 8,808,916 B2) in view of Pham et al. (US 2010/0075226 A1).

Conclusion
10.	9Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725